Citation Nr: 1342712	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for atrial fibrillation of the heart. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1944 to September 1945 and from June 1952 to November 1981.  His awards and decorations include the Combat Infantryman Badge (CIB), Purple Heart Medal, Bronze Star Medal with "V" Device, and the Vietnam Cross of Gallantry.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's atrial fibrillation of the heart is productive of permanent (chronic) atrial fibrillation with more than four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram, only controlled by way of prescription medications.  


CONCLUSION OF LAW

The criteria are met for an initial 30 percent rating, but no greater, for the Veteran's service-connected atrial fibrillation of the heart.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.20, 4.21, 4.27, 4.31, 4.104, Diagnostics Code 7099-7010 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With regard to the increased rating issue on appeal being granted, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify for the increased initial rating issue was accomplished by way of VCAA letters from the RO to the Veteran dated in November 2005 and April 2006.  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the increased rating issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In this regard, the Board is granting the maximum 30 percent rating available for atrial fibrillation under Diagnostic Code 7010.  In a December 2013 letter, the Veteran's attorney requested a 10 percent rating, and in a very detailed brief, did not allege that the atrial fibrillation should be rated under any other diagnostic code.  It is well established that a claimant who disagrees with an initial evaluation or files a claim for an increased evaluation is presumed to be seeking the highest evaluation available.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993) (a Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  The Board considers the maximum 30 percent rating under Diagnostic Code 7010 to be a full grant of benefits sought on the atrial fibrillation issue.  No other diagnostic code is applicable to the Veteran's service-connected disability.  


Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis

The Veteran's service-connected atrial fibrillation of the heart is rated as noncompensable (0 percent rating) by analogy pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7099-7010 (supraventricular arrhythmias).  This zero percent rating has remained in effect since the Veteran filed his claim to reopen service connection - October 21, 2005.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7099 is used to identify unlisted cardiovascular disorders, such as the Veteran's atrial fibrillation.  

The Veteran has appealed the September 2010 rating decision that granted service connection for atrial fibrillation of the heart.  This could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his atrial fibrillation disability has been more severe than at others.  Id.  

The criteria governing the evaluation of disabilities of the cardiovascular system pursuant to Diagnostic Codes 7000-7007, 7011, and 7015-7020, have detailed guidelines as noted in 38 C.F.R. § 4.100.  However, these specific guidelines do not apply to the Veteran's atrial fibrillation disability, which is rated under Diagnostic Code 7010.

Under Diagnostic Code 7010 for supraventricular arrhythmias, a 10 percent evaluation is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; when there are one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  A maximum 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  38 C.F.R. § 4.104.  

Upon review of the evidence of record, the Board finds that the Veteran is entitled to a 30 percent initial rating for atrial fibrillation under Diagnostic Code 7010.  38 C.F.R. § 4.7.  This is the maximum rating available under this diagnostic code.  Specifically, the medical and lay evidence of record establishes that the Veteran has permanent (chronic) atrial fibrillation with more than four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia, documented by electrocardiogram.  Private and VA treatment records dated from 2005 to 2012 reveal that these episodes are successfully controlled by way of prescription medications - Coumadin and Cardizem CD.  Prior to beginning his medications, he had more frequent tachycardia, angina, fatigue, and dyspnea.  The Board emphasizes that although his heart medications clearly help manage and control symptomatology from his atrial fibrillation, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  Since the rating criteria under Diagnostic Code 7010 do not address the ameliorative effects of medication, the positive effects of the Veteran's medications on his heart condition cannot be considered, such that his higher 30 percent rating is warranted here.  In making this determination that the Veteran is entitled to an initial 30 percent rating, the Board has considered the following evidence of record:

Private treatment reports from Cardiology Associates dated in February 2005 and August 2005 revealed a diagnosis of "chronic" atrial fibrillation shown by electrocardiogram (EKG).  Another February 2005 EKG documented atrial fibrillation with a "fast" ventricular rate.  Over the years, his ventricular rate is very well controlled by medication.  In fact, latter private treatment reports from Cardiology Associates dated in August 2006, February 2008, February 2009, February 2010, February 2011, and February 2012 continued to show that his "chronic" atrial fibrillation, confirmed by EKGs, was asymptomatic and well-controlled due to his medications.  

At a December 2007 Decision Review Officer (DRO hearing), the Veteran testified that it is only due to medications that his heart rhythm remains normal.  See testimony at page 8.    

An April 2010 VA cardiovascular examiner assessed intermittent atrial fibrillation, for which the Veteran requires continuous medication.  Lack of stamina and easy fatigue were also noted.  However, use of a cane due to lower extremity neuropathy was also observed.  Upon examination his heart rhythm was normal.  

In summary, the probative and credible lay and medical evidence of evidence of record discussed above clearly reflects permanent (chronic) atrial fibrillation with more than four episodes per year documented by electrocardiogram, if not for continuous medication.  This is indicative of the maximum 30 percent rating under Diagnostic Code 7010.  38 C.F.R. § 4.114.   

As noted above, 30 percent is the maximum rating available under Diagnostic Code 7010.  As such, the Veteran may only receive a higher rating under a different Diagnostic Code or on an extraschedular basis.  However, other diagnostic codes for cardiovascular disabilities that provide a rating greater than 30 percent are not more appropriate here because the facts of the case do not support their application.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7008, 7011-7020.  The April 2010 VA examiner specifically found no evidence or history of myocardial infarction, rheumatic fever, hypertensive heart disease, valvular heart disease, congestive heart failure, or other heart disease.  Therefore, these diagnostic codes will not be applied.  Moreover, although a private treatment report from Cardiology Associates dated in February 2012 assessed a diagnosis of coronary atherosclerosis of the native coronary artery, there is no allegation or evidence that this condition is service-connected. Thus, the Veteran's atrial fibrillation disability will continue to be rated as 30 percent disabling under Diagnostic Code 7010.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, a 30 percent rating, but no greater, for atrial fibrillation of the heart is granted.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's 30 percent rating, as his symptoms, controlled by medication, have remained consistent throughout the entire appeal period.  Fenderson, 12 Vet. App. at 126.  


Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for the Veteran's service-connected atrial fibrillation of the heart.  38 C.F.R. § 3.321(b)(1).  Initially, it can be argued that some of the manifestations of his atrial fibrillation disability are not specifically listed by the rating criteria, such that the schedular rating criteria may be inadequate.   Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  In this regard, the April 2010 VA examiner noted that the Veteran exhibited lack of stamina and fatigue from blood thinner medication affecting his activities of daily living and causing increased absenteeism from his job.  See also December 2013 attorney letter.

In any event, to the extent it could be argued the rating criteria do not cover all his symptomatology for his atrial fibrillation disability, the Board finds no probative evidence this disability markedly interferes with his ability to work, meaning above and beyond that contemplated by his 30 percent schedular rating.  See 38 C.F.R. § 3.321(b)(1).  The degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran has worked for 20 years as a records clerk.  The April 2010 VA examiner noted that the Veteran only missed less then one week of work in the past year due to his service-connected atrial fibrillation disability.  Such interference with work and activities of daily living is contemplated by the schedular rating criteria for his atrial fibrillation disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Stated another way, a 30 percent rating is adequate to compensate the Veteran for loss of working time as the result of his atrial fibrillation disability.  In addition, a lay statement from a co-worker dated in June 2006 and a statement from his then representative dated in November 2006 remarked that the Veteran walked with a cane, had trouble working, and was physically deteriorating.  However, his co-worker indicated that his decrease in energy and difficulty working began after his surgery for nonservice-connected rectal cancer in 2005, for which he had chemotherapy as well.  In summary, the evidence of record fails to demonstrate "marked" interference with employment as a result of the service-connected atrial fibrillation disability.  38 C.F.R. § 3.321(b)(1).  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected atrial fibrillation disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  All of his recent treatment for his service-connected atrial fibrillation disability has been on an outpatient basis.  He has not been frequently hospitalized due to this disability.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected atrial fibrillation disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).






	(CONTINUED ON NEXT PAGE)


ORDER

An initial 30 percent rating for atrial fibrillation of the heart is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


